Citation Nr: 1420277	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-23 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for kidney cancer.

3.  Entitlement to service connection for a liver disability.

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for erectile dysfunction (ED).

6.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to January 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which, inter alia, denied claims for service connection for prostate cancer, kidney cancer, "loss of liver and biliary tree," hypertension, and erectile dysfunction.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam.
 
2.  The Veteran does not have prostate cancer, kidney cancer, a liver disability, hypertension, or erectile dysfunction, that was caused or aggravated by his service.

3.  The Veteran's service-connected disability is: ischemic heart disease, evaluated as 30 percent disabling; his combined rating is 30 percent. 

4.  Factors warranting a referral for TDIU on an extraschedular basis are not present.
CONCLUSIONS OF LAW

1.  Prostate cancer, kidney cancer, a liver disability, hypertension, and erectile dysfunction, were not caused or aggravated by active duty service, nor were they caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for establishing entitlement to TDIU are not met; referral for TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.16(a), (b) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran contends that he has the claimed conditions due to exposure to Agent Orange during his service in Vietnam, and/or as secondary to prostate cancer.  See Veteran's claim (VA Form 21-526), received in October 2010.  He has indicated that the claimed conditions began in February 2007 (hypertension), and (November 2009) (prostate cancer, kidney cancer, and liver disability) (no date of onset was provided for erectile dysfunction).  Id.  The Veteran's own statements do not suggest that they began during service. 

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  Service connection may also be granted for cardiovascular-renal disease, to include hypertension, and malignant tumors, when manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1339-40.  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam War, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e). 

Changes have been made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders. 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 67 Fed. Reg. 42,600 (2002); Notice, 72 Fed. Reg. 32,395 -407 (June 12, 2007).  The Secretary clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions: Hepatobiliary cancers, nasopharyngeal cancer, bone and joint cancer, breast cancer, cancers of the female reproductive system, urinary bladder cancer, renal cancer, testicular cancer, leukemia (other than CLL), abnormal sperm parameters and infertility, Parkinson's disease and parkinsonism, amyotrophic lateral sclerosis (ALS), chronic persistent peripheral neuropathy, lipid and lipoprotein disorders, gastrointestinal and digestive disease, immune system disorders, circulatory disorders, respiratory disorders (other than certain respiratory cancers), skin cancer, cognitive and neuropsychiatric effects, gastrointestinal tract tumors, brain tumors, light chain-associated (AL) amyloidosis, endometriosis, adverse effects on thyroid homeostasis, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted (emphasis added).  See Notice, 68 Fed. Reg. 27,630 -41 (May 20, 2003).  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Presumptive service connection may not be established under 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure, if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure.  Evidence sufficient to support the conclusion that a cancer listed in section 3.309(e) resulted from metastasis of a cancer not associated with herbicide exposure will constitute "affirmative evidence" to rebut the presumption of service connection for purposes of 38 U.S.C. § 1113(a) and 38 C.F.R. § 3.307(d).  Further, evidence that a veteran incurred a form of cancer which is a recognized cause, by means of metastasis, of a cancer listed in 38 C.F.R. § 3.309(e) between the date of separation from service and the date of onset of the cancer listed in section 3.309(e) may be sufficient, under 38 U.S.C. § 1113(a) and 38 C.F.R. § 3.307(d), to rebut the presumption of service connection.  VAOPGCPREC 18-97 (1997), 62 Fed. Reg. 37954 (1997); see also Darby v. Brown, 10 Vet. App. 243 (1997).

The Veteran's discharge (DD 214) shows that his awards include the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal with "60" device.  His personnel file (DA Form 20) shows that he served in Vietnam between September 1968 and August 1969.  The National Personnel Records Center (NPRC) has verified that the Veteran served in Vietnam.  See NRPC report, dated in December 2010.  

Therefore, duty in the Republic of Vietnam is clearly conceded for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309. 

The Veteran's service treatment records do not show any relevant treatment.  The Veteran's separation examination report, dated in January 1975, shows that his heart, genitourinary system, abdomen and viscera, and endocrine system, were clinically evaluated as normal.  His blood pressure was 130/82.  Urinalysis was negative for sugar and albumin.  A chest X-ray was negative.  In an associated "report of medical history", the Veteran denied a history of high or low blood pressure, stomach or intestinal trouble, "tumor, growth, cyst or cancer," frequent or painful urination, kidney stone or blood in urine.  The Veteran stated that he was in good health and taking no medication, providing some factual evidence against his own claims at this time. 

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2009 and 2013.  

VA progress notes and hospital reports show that between 2009 and 2010, the Veteran underwent procedures that include a cystoscopy (which was negative), a HAL (hand-assisted laparascopic) nephrectomy (removal of the kidney), a TURBT (transurethral resection of a bladder tumor), a computerized tomography (CT) scan of the abdomen, and a cysto-prostectomy and right pelvic lymphadenectomy.  The CT scan noted small hepatic cysts within the left lobe measuring 1.5 centimeter (cm.).  See also October 2010 VA progress note (noting hepatic cysts).  These reports note urothelial carcinoma, high-grade and superficially invasive, arising within diffuse urothelial carcinoma in situ, and multicentric, superficially invasive.  With regard to VA progress notes dated in 2011 and thereafter, these reports show that the Veteran was started on Levitra in February 2011, that he was noted to be smoking 1.5 PPD (pack per day) in November 2011, and that he was still smoking as of July 2013.  An October 2012 CT scan report notes hepatic cysts.  

Overall, VA progress notes contain "problem lists" which contain a number of notations of tobacco use disorder, bladder carcinoma, impotence of organic origin, hypertension NOS (not otherwise specified), and obesity.

A VA "aid and attendance/housebound" examination report, dated in December 2010, shows that the diagnoses included renal cell cancer, and bladder cancer.  

A VA genitourinary examination report, dated in February 2011, shows that the examiner indicated that the Veteran's claims file had not been requested, but that his medical files had been reviewed.  The report notes the following: the Veteran has a history of prostate cancer with onset in 2009, and kidney cancer in about 2009.  There was left-side clear cell renal cell carcinoma status post left-hand assist laparascopic nephrectomy.  The Veteran continued to have hematuria following surgery.  A cystoscopy was negative.  A repeat cystoscopy was aborted due to bradycardia.  In February 2010, he underwent a cystoscopy and TURBT with biopsy.  It was then discovered that the Veteran had bladder cancer.  

During the procedure for bladder removal, it was also decided to remove the prostate.  There was a history of neoplasm, with malignant tumor.  There was a history of the kidney, bladder, and prostate cancer.  The diagnoses were renal and bladder cancer.  The examiner stated:

It is unclear from the [Veteran's] records if they removed the prostate as a preventative measure from the bladder cancer or if the [Veteran] had METS (metastasized) from his renal and bladder cancer to the prostate.  Either way the [Veteran] does not have primary prostate cancer.

The Board finds that such a statement provides highly probative evidence against this claim, clearly indicating that the Veteran does not have, and did not have "primary prostate cancer".

A VA hypertension examination report, dated in February 2011, shows that the report notes the following: there is a history of hypertensive renal disease; the right kidney has been removed secondary to cancer.  There was no history of other hypertensive disease.  There was no evidence of pulmonary hypertension.  The diagnosis was essential hypertension.  

A statement from T.W., D.O., dated in October 2011, shows that Dr. W states that the Veteran has "multiple cancers" that would make him unemployable (which is important for the Veteran to understand is not in dispute in this case).  He added that the Veteran has chronic orthopedic conditions with chronic pain, and that, "He is also service connected for atherosclerotic heart disease as well."  

As an initial matter, it is not entirely clear whether the Veteran has a liver disability.  VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  Here, there is evidence of cysts within the liver, but it is not clear that these are manifestations of a disease process.  However, the Board will afford the Veteran the benefit of all doubt, and proceed on the assumption that a liver disability is shown. 

The Board finds that the claims must be denied.  With regard to the possibility of service connection on a direct basis, the Veteran was not shown to have any of the claimed disorders during service.  Rather, the earliest diagnosis of any of the claimed conditions is dated no earlier than 2009.  This is about 34 years after separation from active duty service.  There is no competent opinion in support of any of the claims.  In this regard, the Veteran has not asserted that he has a continuity of symptomatology since his service for any of the claimed disabilities, rather, he argues that they are due to exposure to Agent Orange.  

With regard to the claims for a liver disability and erectile dysfunction, in any event, service connection under the theory of continuity of symptomatology is not applicable because § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, for all claims, service connection based on the theories of direct onset (38 C.F.R. § 3.303(a)), and a continuity of symptomatology (38 C.F.R. § 3.303(b)), is not warranted.  Furthermore, there is no evidence to show that a tumor, or hypertension, became manifest to a compensable degree within a year of separation from service.  See 38 C.F.R. § § 3.307, 3.309.  Accordingly, service connection on a direct or presumptive basis (i.e., other than as due to exposure to Agent Orange) is not warranted.  The Veteran's own statements support this finding. 

With regard to the possibility of service connection based on exposure to Agent Orange, the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange.  However, the applicable law does not include any of the claimed conditions (other than prostate cancer) as a condition for which presumptive service connection may be granted based on exposure to Agent Orange.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6) , 3.309(e).  Therefore, service connection for the claimed disabilities (other than prostate cancer) is not warranted under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309.  Furthermore, there is no competent evidence to show that any of these conditions are related to such exposure.  Combee.  Accordingly, the claims must be denied on this basis.  

With regard to prostate cancer issue, the February 2011 VA examiner has concluded that the Veteran does not have primary prostate cancer, and that prostate cancer was either metastasized from kidney and bladder cancer, or, that there was no prostate cancer, but that the prostate was removed as a preventative measure.  In either case, service connection is not warranted, as in one scenario there is no prostate cancer, and thus the claimed condition is not shown, or, as in the other scenario, any prostate cancer would have been the result of metastases from the kidney and bladder.  There is no competent, contrary opinion of record.  Accordingly, service connection for prostate cancer is not warranted.  VAOPGCPREC 18-97; Darby; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  It is important for the Veteran to understand the medical opinion in this case, as well as the treatment records which fully support this medical opinion, provide highly probative evidence against the claim which the Board cannot disregard. 

Finally, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  To the extent that the Veteran has asserted that service connection for some of the claimed conditions may be warranted as secondary to prostate cancer, as the Board has determined that service connection is not warranted for prostate cancer, there is no underlying service-connected disability to service as a basis for a grant of any of the claims.  To the extent that service-connection is currently in effect for ischemic heart disease, there is no competent opinion of record associating this disability with any of the claimed conditions.  Accordingly, service connection is not warranted for any of the claimed conditions on a secondary basis.  See 38 C.F.R. § 3.310.  

The issues on appeal are based on the contention that prostate cancer, kidney cancer, a liver disability, hypertension, and erectile dysfunction, have been caused by exposure to Agent Orange.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, whether or not the Veteran has prostate cancer, kidney cancer, a liver disability, hypertension, or erectile dysfunction, that are related to exposure to Agent Orange, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran's service treatment reports and post-service medical records have been discussed.  An etiological opinion has been obtained with regard to the claim for prostate cancer.  The Board has determined that service connection for the claimed conditions is not warranted.  

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that prostate cancer, kidney cancer, a liver disability, hypertension, and erectile dysfunction, were caused by his service, or are related to a service-connected disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).

II.  TDIU

A request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has asserts that he is entitled to TDIU.  See Veteran's claim (VA Form 21-526), received in October 2010.  No specific symptoms or disabilities were specified.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b). 

The Veteran's service-connected disability is: ischemic heart disease, evaluated as 30 percent disabling.  His combined rating is 30 percent. 

Given the foregoing, at no time has the Veteran met the minimum schedular requirements for TDIU, see 38 C.F.R. § 4.16(a) (2013), and the only basis for the assignment of a TDIU is on an extraschedular basis. 

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  Factors such as employment history, as well as educational and vocational attainments, are for consideration. 

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id. 

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id. 

The medical evidence shows that the Veteran has received numerous follow-up treatments for a nephrectomy, and bladder cancer.  In addition, a VA heart examination report, dated in February 2011, shows that the Veteran's estimated METS (metabolic equivalent) was greater than 8 METS, although this was difficult to calculate due to an inability to perform a stress test due to bilateral hip replacement and stoma.  There was no cardiac hypertrophy or dilatation.  His LVEF (left ventricular ejection fraction) was greater than 50 percent.  The examiner indicated that the Veteran's ischemic heart disease did not impact his ability to work, providing highly probative evidence against this claim. 

VA genitourinary and hypertension examination reports, dated in February 2011, note that the Veteran became disabled after he fractured his hip, and that "he started getting Social Security after he was diagnosed with cancer."  The genitourinary report states that he is disabled due to his renal and bladder cancer.  VA progress notes, dated in May and October of 2012, and January, April and October of 2013, note that he has done well following his surgeries, and/or that he is active.  

Unfortunately, as noted above, the treatment records clearly provide evidence of high probative value that indicate the Veteran cannot work as the result of his nonserviceconnected disabilities. 

The Board finds that the claim must be denied.  At no time has the Veteran met the minimum schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  Therefore, the only basis for the assignment of a TDIU is on an extraschedular basis. 

The Board finds that the evidence of record is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disability.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose.  In this case, a VA examiner has indicated that his ischemic heart disease does not impact his ability to work.  The Veteran has apparently reported that he is disabled due to a hip fracture, and that he began receiving SSA benefits after his treatment for cancer.  A VA examiner has concluded he cannot work due to renal and bladder cancer.  However, service connection is not currently in effect for a hip disability, or renal or bladder cancer.  Notwithstanding a distant history of myocardial infarction, there is no history of hospitalization or surgery for his service-connected ischemic heart disease.  Given the foregoing, the Board finds that the Veteran does not meet the requirements for a TDIU on an extra-schedular basis.

III.  The Duty to Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in December 2010, of the criteria for service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  To the extent that the Veteran may be receiving disability benefits from the Social Security Administration (SSA), the SSA's records have not been obtained.  However, the Veteran has not asserted that these records are relevant to any of his claims, and he has reported that he is disabled due to a hip fracture, and that his benefits began after his cancer diagnoses (service connection is not currently in effect for a hip disability, or cancer).  Therefore, no additional development is warranted.  See e.g., Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (finding that SSA records are not relevant when a SSA decision is on a completely unrelated medical condition and the Veteran makes no allegations that the records may otherwise be relevant to the claim for which the Veteran seeks VA benefits).

The Veteran has been afforded VA examinations for hypertension and his genitourinary system, and an etiological opinion has been obtained with regard to the claim for prostate cancer.  An opinion has also been obtained with regard to the TDIU claim.  To the extent that examinations and etiological opinions have not been obtained, the Veteran is not shown to have received any relevant treatment during service, the earliest evidence of any of the claimed disabilities is dated no earlier than 2009 (about 34 years after service), and there is no competent opinion in support of any of the claims on any basis.  Therefore, examinations and etiological opinions need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for prostate cancer, kidney cancer, a liver disability, hypertension, and erectile dysfunction, is denied.

TDIU is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


